DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the element numerals listed therein should all be in parentheses.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  in line 3 of Claim 13, the term “a signal cable” should read –the signal cable--, as this term was previously introduced in Claim 1, from which this claim depends therefrom, and in Claim 14, the term “a disc brake” in line 1 should read –the disc brake—and in line 2 of the claim, the term “a brake caliper” should read –the brake caliper--, as both these terms were also previously introduced in Claim 1, from which this claim depends therefrom.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. 2664815 to Reddemann et al.
Regarding Claim 1, Reddemann et al disclose a system (see Figures 1, 3-6, and 9-11) for mounting a signal cable 7 to a disc brake 1 having all the features of the instant invention including:  a cover plate 5 configured to be fastened to or constituting an actuation side of the disc brake 1 (see Figure 3) in an accommodation space of a brake caliper 2, the cover plate 5 including an actuator opening (see Figure 6 and the opening for actuator 6 in plate 5) in a region of the cover plate 5 configured to allow passage of an actuation device 6 therethrough, and a signal cable fixation member 9 for mounting the signal cable 7 to the cover plate 5, the signal cable fixation member 9 including an attachment part (see Figure 9 and the two L-shaped hooked portions of element 9) and a signal cable guiding part (see Figure 9 and the C-shaped portion of element 9 in which arrow 7 is pointing thereto), the attachment part (L-shaped hooks of element 9) being sized and configured to connect with an attachment counterpart 8 of the cover plate (see Figures 3-6 and 8) and the signal cable guiding part (C-shaped portion of element 9) being configured to guide the signal cable 7 towards a side edge of the cover plate 5 (see Figures 3-6 and 8), wherein the system comprises a 
Regarding Claim 2, Reddemann et al further disclose that the connecting part (i.e., the part of element 9 connecting the C-shaped portion and the hooked portions together) has an essentially arched or sigmoidal shape (see Figure 9).
Regarding Claim 3, note how the signal cable guiding part (i.e., the C-shaped portion of element 9) is loop-shaped (see Figure 9).
Regarding Claim 4, note how the signal cable fixation member 9 is elastically deformable and bendable (see Figure 9).
Regarding Claim 5, note how the connection between the attachment part (i.e., the hooked portions of element 9) and the attachment counterpart 8 is non-rotatable (see Figures 3-6 and 8).
Regarding Claim 6, note that the attachment counterpart 8 comprises an opening in the cover plate 5 (see Figures 3 and 4).
Regarding Claim 7, note how the attachment part (i.e., the hooked portions of element 9) extends through the opening 8 and is fastened by non-positive fit or positive fit (see Figures 3-6 and 8).

Regarding Claim 9, Reddemann et al further disclose that the first elongated attachment element (i.e., one of the hooked portions of element 9) and the second elongated attachment element (i.e., the other of the hooked portions of element 9) are approachable against an elastic restoring force so as to allow them to be inserted into the opening of the attachment counterpart 8 upon forcing the elongated attachment elements towards each other, and to be urged against an inner contour of the opening 8 in the cover plate 5 by the elastic restoring force (see Figures 3-6 and 8).
Regarding Claim 10, Reddemann et al further disclose that the first and second elongated attachment elements have hook shaped ends facing away from each other so as to be retained by a surface of the cover plate 5 (see Figures 3-6, 8 and 9).
Regarding Claim 13, note the pad wear warning indication system including a pad wear sensor for assessing the wear of a brake pad 4 and the signal cable 7 connected to the pad wear sensor as discussed in the abstract and shown in Figure 1.
Regarding Claim 14, Reddemann et al further disclose the brake disc 1 including the brake caliper 2 and the brake pads 4 defining a space for a rotor in between the brake pads 4 accommodated in an accommodation space of the brake caliper 2 (see Figure 1).
Regarding Claim 15, note that the signal cable fixation member 9 is attachable to the attachment counterpart 8 in only a single predetermined orientation (see Figures 3-6 and 8).

Regarding Claim 17, note that the attachment part includes a first and a second elongated attachment element (see Figure 9 and the hooked portions of element 9).

Allowable Subject Matter
Claims 11, 12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2015/0041258 to Asen and European Patent No. EP 2621020 to Bottle both disclose systems for mounting signal cables to a brake disc similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	03/07/22